Title: From James Madison to Alexander J. Dallas, 13 July 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Washington July 13. 1815
                    
                    That no erronious [sic] impression might be left on Majr. O.C. by the conversation of Capt: Graham, the latter has taken occasion to let him understand, that the contents of his letter to you had been mentioned to me, and that the letter itself had been deposited in the War Office. It is truly vexatious, to have a moment thrown away on such incidents. This importunate suitor for office; appears to be reconciled to his present disappointment, by his hope of better fortune hereafter. A captaincy in the line, will probably be very acceptable; and I am not desirous that he should be excluded from a fair chance of obtaining one; notwithstanding the exceptionable manner in which he has pursued his object.
                    Written information from Bourdeaux of June 2d. & printed from Paris of May 29. have been recd. here, by the Spartan. Both concur in representing the preparations & prospects of France, as flattering to Napoleon. The accts. through those channels from England, are not later than, I observe, are brought by a late arrival at N. York. Affce. respects
                    
                        
                            James Madison
                        
                    
                